J-S24002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

VERNON WILLIAMS

                            Appellant                  No. 844 WDA 2016


                    Appeal from the PCRA Order May 3, 2016
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0004687-2003
                                          CP-02-CR-0017550-2002


BEFORE: PANELLA, J., STABILE, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY PANELLA, J.                          FILED APRIL 20, 2017

        On November 20, 2003, a jury found Appellant, Vernon Williams,

guilty on charges of first-degree murder and conspiracy. The trial court

sentenced him to a term of life imprisonment. He was 19 at the time of the

crime. The Supreme Court of Pennsylvania denied his petition for allowance

of appeal on December 7, 2005. This appeal concerns the dismissal of

Williams’s third petition pursuant to the Post Conviction Relief Act (“PCRA”),

which he filed pro se on March 10, 2016. After careful review, we agree with




____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S24002-17


the PCRA court that Williams’s petition was time-barred and therefore

affirm.1

       A detailed recitation of the facts supporting Williams’s judgment of

sentence and a description of the procedural history of this case are

unnecessary given our resolution of his argument. Procedurally, it is

important to note that the instant petition was filed while Williams’s appeal

from the denial of his second, untimely PCRA petition was pending in this

Court.2 The PCRA court therefore was without jurisdiction to entertain

Williams’s third petition. See Commonwealth v. Lark, 746 A.2d 585, 588

(Pa. 2000).

       Even if we were to review the substance of Williams’s petition, we

would conclude he is due no relief. Williams based his petition on Miller v.

Alabama, 132 S. Ct. 2455 (2012), and Montgomery v. Louisiana, 136
S. Ct. 718 (2016). In Miller, the Court held that “mandatory life-without-

parole sentences for juveniles violate the Eighth Amendment.” 132 S. Ct., at

2464. In Montgomery, the Court found that Miller recognized “a new
____________________________________________


1
  Williams’s notice of appeal was docketed in this Court in excess of 30 days
from the entry of the order dismissing his PCRA. However, he is incarcerated
and his proof of service is dated 24 days after the entry of the order. We
conclude that this appeal is timely pursuant to the “prisoner mailbox rule.”
Commonwealth v. Jones, 700 A.2d 423, 426 (Pa. 1997).
2
  There was a lengthy delay in the processing of that appeal while the U.S.
Court of Appeals for the Third Circuit addressed Williams’s petition for
federal habeas corpus relief. See Williams v. Folino, 625 Fed.Appx. 150
(3d Cir. 2015) (non-precedential).



                                           -2-
J-S24002-17


substantive rule of constitutional law” and should apply retroactively. 136
S. Ct. at 729.

      Miller, however, applies to “juveniles,” 132 S. Ct., at 2464, that is,

only to those defendants who were “under the age of 18 at the time of their

crimes,” id., at 2460. Williams concedes that he was 19 at the time of the

crime underlying his convictions. See Appellant’s Brief, at 3. He therefore

would be due no relief in any event.

      Order affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2017




                                       -3-